DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2007/0088203) in view of Hirata (US 2006/0058584).
Regarding claim 1, Lau discloses an endoscope or imaging a target region within a body (i.e., fig. 1, abstract), comprising; a tip member comprising one or more light emitting devices configured to direct illumination to at least a portion of said target region (i.e., element 24 in fig. 1, paragraph 0052), the tip member also comprising a front window disposed so as to receive light from the target region when the
tip is in the body (i.e., fig. 1, paragraphs 0052-0053), the tip member further comprising a prism for redirecting light transmitted through the front window (i.e., paragraphs 0053-0054), an elongated member having proximal and distal end, the tip member at the distal end (i.e., abstract, paragraphs 0012-0014,0032), a plurality of lenses disposed along an optical path in the elongated member so as to  an elongated conducting member comprising a plurality of conducting lines embedded in an insulating membrane disposed along the elongated member (i.e., figs. 1, 8a-8c, abstract, paragraphs 0012-014,0050,0056).
	Lau teaches distal tip 24 may be an optical tip that delivers light via optical fibers, optionally through one or more lenses (e.g., paragraphs 0052-0053,0056); but is silent in regards to the light emitting device is disposed on the elongated conducting member.
	Hirata in the same field of endeavor (e.g., figs. 1-2A and 23-27, paragraphs 0002,0019-0021,0092) teaches elongated member/tube, e.g., fig. 2a, element 1 and 2, including lenses and illumination section such as LEDs, element 18, at the insertion section/tip member that is inserted into an object and illuminate the front and surrounding area of an object to be examined.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Hirata, into the endoscope assembly of Lau, by placing the LEDs at the insertion section/tip member, as an illumination source to illuminate the object to be examined.
	Regarding claim 2, the combination of Lau and Hirata teach the endoscope of claim 1, wherein the light emitting device is embedded in the insulating membrane (e.g., elements 1-2 in figs. 1-2a, paragraph 0096 of Hirata).
Regarding claim 3, the combination of Lau and Hirata teach the endoscope of claim 1, wherein
the light emitting device is at the distal end of the elongated conducting member (e.g., fig. 1, element 18, paragraph 0019 of Hirata).
	Regarding claim 4, the combination of Lau and Hirata teach the endoscope of claim 1, wherein the tip member comprises a housing having a light emitting device seat, and the light emitting device is disposed on the light emitting device seat (e.g., mounting base/plate, paragraphs 0024,0096 of Hirata).

	Regarding claim 6, the combination of Lau and Hirata teach the endoscope of claim 1, wherein the elongated conducting member has a length, width and thickness, wherein the length is larger than the width and the width is larger than the thickness (e.g., figs. 1 and 8a-8b).
	Regarding claim 7, the combination of Lau and Hirata teach the endoscope of claim 6, wherein the elongated conducting member comprises a flexible elongated conducting member configured to bend at least along its length (e.g., figs. 1, 8a-8c of Lau, also fig. 2a, paragraph 0092 of Hirata).
 	Regarding claim 8, the combination of Lau and Hirata teach the endoscope of claim 7, wherein the elongated conducting member comprises a flexible elongated conducting member configured to bend at least along its width (e.g., figs. 1, 8a-8c of Lau, also fig. 2a, paragraph 0092 of Hirata).
	Regarding claim 9, the combination of Lau and Hirata teach the endoscope of claim 8, wherein the elongate conducting member has a curved cross-section across its width (e.g., figs. 1, 8a-8c of Lau, also fig. 2a of Hirata).
	Regarding claim 10, the combination of Lau and Hirata teach the endoscope of claim 9, wherein the elongated conducting member is configured to maintain a curved cross-section across its with when any bending force is removed (e.g., fig. 2a of Hirata).
	Regarding claim 11, the combination of Lau and Hirata teach the endoscope of claim 9, wherein the insulating membrane is configured to maintain a curved cross-section across said elongated conducting member when any bending force is removed (e.g., figs. 1, 8a-8c of Lau, also fig. 2a of Hirata).
	Regarding claims 12-13, the combination of Lau and Hirata teach the endoscope of claim 1, wherein the tip member comprises a housing that supports the one or more light emitting devices and the prism (addressed in the above action). The combination is silent in regards to, the tip member has a 
	Regarding claims 14-16, the combination of Lau and Hirata teach the endoscope of claim 1, but is silent in regards to, tip member comprises bronze, brass, copper.
	however, examiner take official notice to indicate that the use of the above conductive material is known, and used in the conventional prior art of art/endoscope, as evidenced by Haraguchi (JP 2017047173, e.g., description, page 5, section starting with, as a metal material constituting the lens support member 39 …).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tip member of Lau, in accordance with the teaching of Haraguchi, which provides a high corrosion resistance and is suitable as a material constituting the tip portion.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.

Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482